UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 Dr. Tattoff, Inc. (Exact name of registrant as specified in its charter) Florida 20-0594204 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8500 Wilshire Boulevard, Suite 105 Beverly Hills, California, 90211 (Address of principal executive offices) (310) 659-5101 (Registrant’s telephone number, including area code) Copies of communications to: Terrence Childers Bryan Cave LLP 1eachtree Street, NW Atlanta, GA30309 Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Table of Contents Page Item 1. Business 1 Item 1A. Risk Factors 10 Item2. Financial Information 18 Item 3. Properties 27 Item 4. Security Ownership of Certain Beneficial Owners and Management 28 Item 5. Directors and Executive Officers 29 Item 6. Executive Compensation 31 Item 7. Certain Relationships and Related Transactions, and Director Independence 36 Item 8. Legal Proceedings 39 Item 9. Market Price of andDividends on the Registrant’s Common Equity and Related Stockholder Matters 40 Item 10. Recent Sales of Unregistered Securities 41 Item 11. Description of Registrant’s Securities to be Registered 46 Item 12. Indemnification of Directors and Officers 48 Item 13. Financial Statements and Supplementary Data 50 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 Item 15. Financial Statements and Exhibits 52 Signature Page 54 i EXPLANATORY NOTE On February 14, 2011, we filed a registration statement on Form 10 with the Securities and Exchange Commission, or the SEC.On April 1, 2011, we submitted a request to withdraw such registration statement. We are voluntarily filing this Amendment No. 1 to our registration statement on Form 10 to register our common stock, par value $0.0001 per share, pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended, or the Exchange Act.You should rely only on the disclosure in this registration statement, and not the disclosure in our withdrawn registration statement. Throughout this registration statement, unless otherwise designated, the terms “we,” “us,” “our,” “Dr. Tattoff,” “the Company” and “our Company” refer to Dr. Tattoff, Inc., a Florida corporation;the terms “our clinics” and “our facilities” refer to the laser tattoo and hair removal clinics we currently manage or operate, or will manage or operate in the future, in accordance with applicable state and Federal law; and the terms “the business” and “our business” refer to the business of owning, operating and/or managing our clinics. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This registration statement contains forward-looking statements within the meaning of the Federal securities laws. Forward-looking statements express our expectations or predictions of future events or results. The statements are not guarantees and are subject to risk and uncertainty. Except as required by applicable law, including Federal securities laws, we do not intend to publicly update or revise any forward-looking statements, whether as a result of new information, future developments or otherwise. In light of the significant uncertainties inherent in the forward-looking statements made in this registration statement, the inclusion of such statements should not be regarded as a representation by us or any other person that our objectives, future results, levels of activity, performance or plans will be achieved. We caution that these statements are further qualified by important factors that could cause actual results to materially differ from those contemplated in the forward-looking statements, including, without limitation, the following: ● our failure to generate significant revenues from operations; ● the availability and cost of capital required to fund our current and future operations; ● Federal,state and local law andregulation, including regulation of the services provided at our clinics; ● our failure to execute our business plan; ● our failure to effectively execute our marketing strategies; ● our failure to identify or negotiate new real property leases on reasonable terms as part of our expansion plans; ● our ability to renew existing leases on reasonable terms; ● the effect of competition in our industry; ● our ability to protect our intellectual property; ● our exposure to litigation; ● our dependence on key management and other personnel, including the physicians providing services at our clinics; ● a decline in the demand for services provided at our clinics; ● the ability of holders of our securities to effect resales of our securities; and ● the effect of adverse economic conditions generally, and on discretionary consumer spendingand the availability of credit. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They use words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe” or words of similar meaning. They may also use words such as “would,” “should,” “could” or “may.” Factors that may cause our actual results to differ materially from those described in such forward-looking statements include the risks discussed under “Item 1A. Risk Factors.” ii CAUTIONARY NOTEREGARDING INDUSTRY DATA Unless otherwise indicated, information contained in this registration statement concerning our Company, our business, the services provided at our clinics, our industry and our general expectations concerning our industry are based on management estimates. Such estimates are derived from publicly available information released by third-party sources, as well as data from our internal research, and reflect assumptions made by us based on such data and our knowledge of the industry, which we believe to be reasonable. While we believe the data presented herein that is derived from information released by third-party sources is accurate, we have not independently verified this information and can provide no assurance regarding its accuracy. WHERE YOU CAN FIND MORE INFORMATION On March 16, 2010, we filed a Form 15 to deregister our common stock under Section 12(g) of the Exchange Act. As a result, as of the date of this Amendment No. 1 to our registration statement, we are not subject to the reporting requirements of Section 13(a) or 15(d) of the Exchange Act. Upon the automatic effectiveness of this registration statement 60 days following the original filing date (unless earlier withdrawn), we will be subject to the reporting requirements of the Exchange Act and the rules and regulations thereunder. Accordingly, upon the effectiveness of this registration statement, we will file annual, quarterly and current reports, proxy statements and other information with the SEC. You may read and, for a fee, copy this information at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for more information on its Public Reference Room. Our SEC filings will also be available to the public from commercial document retrieval services and the web site maintained by the SEC at www.sec.gov. iii Item 1. Business General Our clinics provide safe, minimally invasive and affordable laser tattoo and hair removal services in a relaxed environment. The services offered at our clinics are administered by licensed medical professionals in accordance with applicable state and Federal law. We currently manage four clinics located in southern California pursuant to a management services agreement with a contracting physician. This arrangement isstructured to comply witha California state lawlimitation on the corporate practice of medicine. In addition, we own and operate one clinic located in Dallas, Texas.As we expand into other states, applicable state law will govern how we structure the provision of services in our new clinics. Within this framework, we are seeking to become the first nationally branded laser tattoo and hair removal business. We have supported the provision of over 118,000 procedures to more than 16,000patients during our operating history. Our first clinic opened in Beverly Hills, California in July 2004. We opened our fourth clinic in southern California in February 2011 and our fifth clinic in Dallas, Texas in June 2011.We currently anticipate openingone additional clinic in Texas inthe first quarter of 2012, and may open additional clinics in Texas, Georgia and Arizona in the first or second quarter of 2012. Throughout this registration statement, the terms "our clinics" and "our facilities" refer to the laser tattoo and hair removal clinics we currently manage or operate, or will manage or operate in the future, in accordance with applicable state and Federal law; and the terms "the business" and"our business" refer to the business of owning, operating and/or managing our clinics. Corporate History; Recent Events In February 2008, DRTATTOFF, LLC, a California limited liability company, merged with and into Lifesciences Opportunities Incorporated, a Florida corporation. The merged entity changed its name to Dr. Tattoff, Inc. in April 2008. Lifesciences Opportunities Incorporated had no operations prior to the merger. The merger was treated as a “public shell” reverse merger for financial reporting purposes. On December 31, 2010, we completed an exempt offering of our common stock resulting in gross proceeds to the Company of approximately $2.8 million. See “Item 2. Financial Information – Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Item 10. Recent Sales of Unregistered Securities – Company Financings” for a detailed description of our recent financing activity.We used and expect to use the proceeds fromour 2010 financingoffering to repay indebtedness, fund expansion efforts and for working capital and general corporate purposes. In March 2010, in connection with the 2010 financing offering, our board of directors approved a restructuring plan that included the cancellation of certain of our outstanding equity warrants;the repaymentof certain indebtedness to management, shareholders and other insiders; and the cancellation and conversion of certain indebtedness to third parties, including vendors, attorneys, accountants and other professionals. See “Item 7. Certain Relationships and Related Transactions, and Director Independence – Certain Relationships and Related Transactions” and “Item 10. Recent Sales of Unregistered Securities – 2010 Restructuring” for a detailed description of the cancellation and conversion of our indebtedness and warrants as part of the restructuring plan. Prior to the launch of the 2010 financing, on March 16, 2010, we filed a Form 15 with the SEC to terminate our registration under Section 12(g) of the Exchange Act. Upon the filing of the Form 15, our obligation to file periodic and other reports with the SEC was immediately suspended; however, at the time of filing, we were not in compliance with Section 13(a) of the Exchange Act, which requires every issuer of a security registered pursuant to Section 12 of the Exchange Act to file periodic and other reports with the SEC, as we had not filed any quarterly reports on Form 10-Q, annual reports on Form 10-K or other reports since our quarterly report on Form 10-Q for the period ending June 30, 2008. We are filing this registration statement to register our common stock under Section 12(g) of the Exchange Act, and accordingly, upon the automatic effectiveness of this registration statement 60 days following the original filing date , unless earlier withdrawn, we will be required to file periodic and other reports under Section 13(a) of the Exchange Act.There can be no assurance that we will remain in compliance with Section 13(a) of the Exchange Act in the future. As a result of noncompliance with Section 13(a) of the Exchange Act, the SEC may revoke or suspend the registration of our common stock under Section 12(g) of the Exchange Act. Services; Clinics Laser Tattoo Removal The laser tattoo removal services offered at our clinics are performed by licensed medical professionals using Q-switched lasers. These lasers deliver fast, powerful pulses in short intervals, thereby inducing selective photothermolysis. During a treatment, a patient may experience discomfort that can be alleviated through the use of numbing cream and chilled air. Our clinics offer a free consultation to all prospective tattoo removal patients to determine, in part, the number of treatments required for the effective removal of a tattoo. Factors influencing this determination include skin type, tattoo location and tattoo color/size. Licensed medical professionals make this determination using the Kirby-Desai Scale, ascale developed by Dr. William Kirby and Dr. Alpesh Desai.Dr. Kirby is a member of our board of directors and Dr. Desai is the owner of Pandora Laser Services, PLLC, which provides physician services to the Dallas clinic.The Kirby-Desai Scale was first published in the March 2009 issue of The Journal of Clinical and Aesthetic Dermatology. To our knowledge, the Kirby-Desai Scale is the only published medically-based scalein existence thatestimatesthe requisite number of laser treatments for effectivetattoo removal. 1 The average tattoo requires approximatelyten treatments spaced at least eight weeks apart to achieve effective removal. Each treatment is generally performed in 30 seconds to five minutes, depending on size, and is administered by alicensed medical professionalwith physician oversight in compliance with applicable law. For the nine months ending September 30, 2011, ourclinics performed a combined average of more than 65 laser tattoo removal treatments per operating day. Pricing for tattoo removal services conducted at our California clinics is based primarily on the size of the tattoo and is determined by William Kirby, D.O., Inc., the entity with which we contract to provide medical services at our current clinics. We determine the pricing for tattoo removal services at ourDallas clinic.Our clinics offer a variety of package discounts to prospective patients and satisfaction guarantees for the tattoo removal services performed. The average number of recommended tattoo removal treatments at our California clinics in 2010 and for the nine months ending September 30, 2011 was ten, and the average cost for a package of ten tattoo removal treatments offered by our California clinics in 2010 and for the nine months ending September 30, 20 11 was approximately $1,250. Laser Hair Removal The laser hair removal services offered at our clinics are performed by licensed medical professionals using laser and/or Intense Pulse Light, or IPL, devices.In each case, the process involves the destruction of the hair follicle with light based heat and can cause minor discomfort. Our clinics offer a free consultation to all prospective hair removal patients to determine the number of treatments required for the effective removal of hair. Factors influencing this determination include the location of hair on the body, hormone levels and genetic disposition for hair growth. Effective hair removal requires an average of seven to nine treatments spaced three to six weeks apart. Each treatment is generally performed in five to 30 minutes depending on the area being treated, and is administered by a licensed medical professional with physician oversight in compliance with applicable state law. For the nine months ending September 30 , 2011, ourclinics performed a combined average of more than 30 laser hair removal treatments per operating day. Pricing for hair removal services conducted at our California clinics is based on the size of the area being treated and is determined by William Kirby, D.O., Inc. We determine the pricing for hair removal services at ourDallas clinic.Our clinics offer a variety of package discounts to prospective patients and satisfaction guarantees for the hair removal services performed. The average number of recommended hair removal treatments at our California clinics in 2010 and for the nine months ending September 30,2011 was seven for areas below the neck and nine for areas on and above the neck, and the average cost for a package of seven to nine hair removal treatments offered by our California clinics in 2010 and for the nine months ending September 30, 2011 was approximately $1,100. Clinic Physicians We expect the physicians providing and supervising the laser tattoo and hair removal services offered at our clinics to have a reputation for providing quality dermatologic care within their respective markets and to meet our qualification criteria, which include an extensive review of state licensure, board certification, malpractice insurance and history, procedure experience and clinical outcome. In connection with our California clinics, we entered into a management services agreement with William Kirby, D.O., Inc. pursuant to which we provide certain non-medical management, administrative and support services to the clinics in which William Kirby, D.O., Inc. provides laser tattoo and hair removal services. Dr. William Kirby, a member of our board of directors, is the sole shareholder of William Kirby, D.O., Inc.Our arrangement with William Kirby, D.O., Inc. is structured to comply witha California state lawlimitation on the corporate practice of medicine.We sometimes refer to Dr. Kirby, William Kirby, D.O., Inc. and the physicians with whom we contract to provide services at our clinics as our “contracting physicians.” See “Revenue Sources – California” below for a detailed description of the management services agreement. In connection with ourDallas clinic, weentered into a consulting physician agreement with Pandora Laser Services, PLLC, pursuant to which Dr. Alpesh Desai and/or other physicians engaged by Pandora Laser Services provide to ourDallas clinic (i) medical director services, (ii) assistance with the creation of clinic protocols and (iii) supervisory and consulting services regarding equipment procurement and operation, in each case consistent with applicable state and Federal law.See “Revenue Sources – Texas” below for a detailed description of the consulting physician agreement. We anticipate opening one additional clinic in Texas in the first quarter of 2012, and wemay open additional clinics in Texas, Georgia and Arizona in the first or second quarter of 2012.As we expand into other states, applicable state law will govern the structure of the provision of services in our new clinics. Clinics; Equipment Our clinics typically include one or more laser procedure rooms, private examination rooms and patient waiting areas. Each clinic is equipped with lasers and/or IPL devices in addition to air chilling devices, computer systems and standard office equipment. The lasers and IPL devices currently used at our Beverly Hills andSanta Ana clinics, as well as the laser used for hair removal in our Dallas clinic,are leased or owned by William Kirby, D.O., Inc. pursuant to capitalized leases/finance agreements with various third party financing sources.In addition, under the management services agreement, we have the right, at any time, to purchase the equipment from William Kirby, D.O., Inc. at a purchase price equal tothe amount outstanding, if any, under the applicable capitalized lease/finance agreement. The laser used in our Montclair clinic for tattoo removal was purchased by us pursuant to a financing arrangement with the manufacturer. The laser used in our Montclair clinic for hair removal is owned by us with no encumbrance. The lasers used in ourDallas clinic fortattoo removal and our Encino clinic for hair removalwere purchased by us pursuant to financing agreements withthird party financing sources. With respect to our future clinics, we intend to purchase lasers pursuant to financing arrangements with third party financing sources. 2 Each of our clinics is managed by an office manager, employed by the Company, who is responsible for the day-to-day business operations of the clinic, including collection of patient payments, scheduling and supply re-ordering. We also employ a patient coordinator who serves as receptionist and coordinates patient appointments. In accordance with California state law, William Kirby, D.O., Inc., our contracting physician, hires and employs its own medical staff, which typically includes a registerednurse, a physician assistant and/or an advanced registered nurse practitioner. These licensed medical professionals are responsible for the provision of the medical services provided at our California clinics, with physician oversight from Dr. Kirby. We hire and employ the staff providing non-physician medical services at ourDallas clinic.As we expand into other states, applicable law will govern ourarrangements with the professionals providing services in our new clinics. Industry Laser Tattoo Removal Laser tattoo removal is an elective, private pay procedure performed on an outpatient basis. According to the February 12, 2008 Harris Poll #15, the estimated percentage of the general population with one or more tattoos ranged from 10% to 20% in the United States, varying by region. In addition, according to a 2010 Pew Research Center report entitled “The Millennials: Confident. Connected. Open to Change,” the following percentages of the population in the United States have at least one tattoo, by age group: ● 38% of 18-29 year olds; ● 32% of 30-45 year olds; and ● 15% of 46-64 year olds. Furthermore, a 2007 Forbes.com article states that there are more than 20,000 tattoo parlors currently operating in the United States, and, according to the Harris Poll #15, approximately 16% of Americans with a tattoo regret having it. Laser Hair Removal Laser hair removal is an elective, private pay procedure performed on an outpatient basis. Laser hair removal ranked as the third most popular nonsurgical cosmetic procedure in a 2009 report by The American Society for Aesthetic Plastic Surgery, and the most popular nonsurgical procedure performed by laser in the same report. Competition ; Business Strategy Competing Businesses Our clinics compete with a variety of laser tattoo removal providers and laser hair removal providers, including: ● Local Dermatologists.Dermatologists offer laser tattoo removal and laser hair removal in addition to a variety of other clinical and cosmetic dermatological services within the communities in which we currently operate. ● “Medi-Spa” Providers. California:Three companies (LaserAway, Celebrity Laser Spa and South Coast MedSpa) offer laser tattoo removal services in southern California as one of many aesthetic services, including cosmetic injectables, skin tightening/rejuvenation treatments, skin peels, microdermabrasion and facials.These three companies operate a combined 14 clinics in southern California. In addition, numerous companies, including the three mentioned above, offer laser hair removal in southern California as one of many aesthetic services. Texas:An estimated 14 companies operate an estimated 16 clinics in the Dallas/Fort Worth area that offer laser tattoo removal services as one of a variety of other aesthetic services. In addition, numerous companies offer laser hair removal in the Dallas/Fort Worth area as one of many aesthetic services. 3 ● Specialists. California:Tat2 Be Gone, Tattoo Removal Center and Tattoo Removal Laser Clinic are laser tattoo removal “specialists” that compete with our clinics in southern California. Texas:MEDermis Laser Clinic, Fade Fast Tattoo Removal and Dallas Tattoo Removal Clinic are laser tattoo removal “specialists” that compete with ourDallas clinic. Each of these competitors has one clinic in the Dallas/Fort Worth area. In addition, Ideal Image and American Laser Centers are two national specialty providers of laser hair removal services that compete with the laser hair removal services provided at our clinics. As laser tattoo and hair removal technology continues to develop and the demand for laser tattoo and hair removal services grows, the competition for the services provided at our current and future clinics may increase. Differentiated Services and Business Strategy Our objective is to position the Company as the first nationally branded laser tattoo and hair removal business. We differentiate the services offered at our clinics from those offered by our competitors by: ● Focusing solely on laser tattoo and hair removal. Historically, laser tattoo and hair removal account for approximately67% and 33% of our clinics’ revenues, respectively. The vast majority of businesses that compete with our clinics offer a wide variety of services, as opposed to limiting their respective businesses to laser tattoo and hair removal.We believe that the significant experience and expertise we acquire by focusing exclusively on laser tattoo and hair removal services gives us a competitive advantage.The staff at each of our California clinics is exposed to between 25-40 patients on a typical working day, most of whom receive either laser tattoo or hair removal treatments. We believe that this type of exposure provides the staff in our clinics with a rapid and focused education, resulting in greater knowledge, and in turn, greater efficiency of operations.We believe that the credibility, name brand recognition and expertise we gain with our specialty focus will ultimately outweigh the benefits of “cross selling” other services to existing patients and attracting new patients seeking a wider variety of services. ● Providing services in a relaxed environment. We design our facilities to create a non-imposing, relaxed environment in contrast to a typical doctor’s office or surgi-center. ● Optimizing the location of our clinics. We seek to lease approximately 2,000 square feet of space in retail centers located in high volume traffic areas. With respect to new markets, we evaluate population demographics, analyze existing competition and identify local physicians to assess interest in developing a laser tattoo and hair removal business. We believe that our current clinics are located in areas with a higher concentration of our target demographicas compared to the location of many of our competitors’ clinics. We anticipate utilizing population and demographic analysis to locate future clinics in areas geographically central to high concentrations of our target demographic. ● Catering to our target demographic. Our ongoing patient demographic analysis shows that while a wide variety of individuals from various backgrounds seek the services offered at our clinics, the group that is most strongly represented consists of college-educated women between the ages of 20 and 40 who earn more than $50,000 a year.Based in part on the continuous feedback we receive from our patients in the form of standard surveys regularly solicited online and by telephone, we locate and design our clinics, train our staff and structure our marketing campaigns to cater to our target demographic. ● Marketing. The most common media outlet used to locate and research the services offered at our clinics is the Internet. Efforts are ongoing to maintain and expand ourInternet presence, including online advertising campaigns, social networking and website development. We also employ traditional media to market our Company and the services provided at our clinics, including but not limited to outdoor, print, radio and television advertising. In addition, our clinics benefit from the celebrity of Dr. William Kirby, a member of our board of directors, who, in addition to being widely regarded as one of the leading authorities on laser tattoo removal, isone of the most widely recognized personalities in reality television. ● Advisory Committee. We recently constituted a Medical Advisory Board consisting of leading dermatologists. We anticipate that our Medical Advisory Board will be instrumental in recruiting and maintaining top medical talent as we expand into new markets. Following are the individuals serving on our Medical Advisory Board: Alpesh Desai, D.O. David E. Cohen, M.D. Neil Swanson, M.D. Tejas Desai, D.O. Brian Berman, M.D. ● Expansion. Based on our population and demographic analysis, we expect ourfuture clinicsto be locatedin areas geographically central to high concentrations of our target demographic. Our initial expansion focus is onlarge metropolitan markets that can support multiple clinic locations with favorable demographics, regulatory environments and competitive landscapes. We are currentlyevaluating new clinic sites in Texas, Georgia and Arizona, and wehave identified over 40 other viable markets in the United States for expansion.We estimate the cash requirements for each new clinic to be approximately $225,000, to be applied toward various start-up costs, including leasehold improvements, marketing expenses, equipment acquisition, supplies and personnel. Inaddition, theability of our clinics to compete will depend largely on the costs of labor and equipment, pricing and the level of overall customer satisfaction at each of our clinics. Some of our competitors may have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources. As a result, these competitors may be able to better respond to new or changing opportunities or customer requirements. Additionally, competing businesses could affect our ability to expand into other markets, generate sufficient revenues and maintain operations. 4 Based upon our marketing and advertising efforts as well as patient volume capabilities and history, we believe that Dr. Tattoff is currently positioned as the leading provider of tattoo removal services in southern California.As we enter into new markets, we intend to replicate our most effective marketing methods to quickly establish Dr. Tattoff in such markets.Through additional clinic openings throughout the country, continued effective marketing and advertising campaigns and ongoing efforts to continuously improve the customer experience, we intend to position the Company as the leading nationwide provider of laser tattoo and hair removal services. Revenue Sources California Our source of revenues through September 30, 2011 consisted primarily of a management fee paid under a management services agreement with William Kirby, D.O., Inc.Dr. William Kirby, a member of our board of directors, is the sole shareholder of William Kirby, D.O., Inc. A description of the management services agreement andtwo otheragreements we entered into with William Kirby, D.O., Inc. and Dr. Kirbyare set forth below. Our agreement withWilliam Kirby, D.O., Inc.isstructured to comply witha California state lawlimitation on the corporate practice of medicine. Management Services Agreement. Effective January 1, 2010, we entered into an Amended and Restated Management Services Agreement with William Kirby, D.O., Inc., under which we provide certain non-medical management, administrative, marketing and support services and equipment as an independent contractor to the practice sites where William Kirby, D.O., Inc. provides or supervises laser tattoo and hair removal services. Under the agreement, William Kirby, D.O., Inc. retains sole responsibility for, and complete authority, supervision and control over, the provision of professional healthcare services performed by licensed medical professionals at the applicable clinics as it deems, in its sole discretion, appropriate and in accordance with all applicable California state and Federal laws and regulations. William Kirby, D.O., Inc. employs and pays the medical staff providing the services under this arrangement. Pursuant to the agreement, patientpayables aredeposited into the bank account of William Kirby D.O., Inc., and the Company prepares and makes payments on behalf of William Kirby D.O., Inc. with respect to employee salaries, employment taxes and employee benefits, among other payables. William Kirby, D.O., Inc. has the right to terminate the agreement upon a material breach by the Company, including but not limited to the Company’s failure to make payment when due and failure to otherwiseprovide the services required under the agreement. The Company has responsibility for most of the operations of the business conducted at the clinics, except for the dispensing of patient care services, in accordance with California state law.We do not own any equity in William Kirby D.O., Inc., and do not economically benefit from any increase in the value of William Kirby, D.O., Inc.We provide services under this agreement to all four of our California clinics. Pursuant to the agreement, we have the exclusive right to manage any other practice sites operated by William Kirby, D.O., Inc. Following are certain of the material terms of the Amended and Restated Management Services Agreement, a copy of which is incorporated by reference into this registration statement as Exhibit 10.6. ● Term: A seven year initial term commencing on January 1, 2010 and ending on December 31, 2016. ● Renewal Terms: Automatic renewal terms of fiveyears each, unless notice is given at least 180 days before the end of the current term. ● Fee: A management services fee to the Company of 73.5% of the gross revenues of William Kirby, D.O., Inc. The management fee was verified by The Mentor Group, Inc., a third party valuation firm, as being reflective of the fair market value of the services provided by the Company under the agreement in light of the time, cost, expense and business risk incurred by the Company thereunder, and is subject to adjustment to ensure the fee is reflective of fair market value based on an annual review performed by the parties and a written report from a third party valuation expert. ● Intellectual Property License: William Kirby, D.O., Inc. has a nonexclusive revocable license to use the name “Dr. TATTOFF” owned by the Company. ● Security Interest: The Company has the right to require William Kirby, D.O., Inc. to execute a security agreement pursuant to which the Company would havea security interest in the gross revenues, accounts receivable, cash and other accounts of the businesses, securing the payment and performance of the obligations of William Kirby, D.O., Inc. under the agreement. 5 Medical Director Agreement.Effective January 1, 2010, we entered into a Medical Director Agreement with William Kirby, D.O., Inc. and Dr. Kirby, under which we receive administrative, consultative and strategic services from William Kirby, D.O., Inc.The initial term of the agreement is five years, to be followed by automatic renewal terms of five years each. The agreement provides for an annual payment of $250,000 to William Kirby, D.O., Inc. for these services.In addition, pursuant to the agreement, Dr. Kirby and William Kirby, D.O., Inc. agree that he/it will not perform any services for any company or individual that directly competes with the services offered by the Company.A copy of the agreement isincorporated by reference intothis registration statement as Exhibit 10.7. Shareholders Agreement.Effective January 1, 2010, we entered into a Shareholders Agreement with William Kirby, D.O., Inc. and Dr. Kirby, pursuant to which, upon the occurrence of certain triggering events described below, Dr. Kirby is required to transfer his interest in William Kirby, D.O., Inc. to another licensed personapproved by the Company. Such triggering events include but are not limited to (i) the death or incapacity of Dr. Kirby, (ii) the loss of Dr. Kirby’s medical license, (iii) a breach of the obligations of William Kirby, D.O., Inc. and/or Dr. Kirby under the Amended and Restated Management Services Agreement or the Medical Director Agreement, (iv) the voluntary or involuntary transfer of Dr. Kirby’s interest in William Kirby, D.O., Inc.and (v) thetermination of the Amended and Restated Management Services Agreement in certain circumstances.Dr. Kirby’s transfer of his interest in William Kirby, D.O., Inc. can only be compelled upon the occurrence of one of these triggering events.The Company has no ability to cause a change in the ownership of William Kirby, D.O., Inc. in the absence of the occurrence of one of these triggering events.In addition, the Company has only the right to approve a replacement licensed physician, and does not have the unilateral ability to select such replacement.A copy of the agreement is incorporated by reference into this registration statement as Exhibit 10.11. Revenue Sources - Texas Funds from operations from theDallas clinic we opened in June 2011 will serve as an additional source of revenue.We own and operate ourDallas clinic in compliance with relevant Texas state law.We entered into a consulting physician agreement with Pandora Laser Services, PLLC, pursuant to which Dr. Alpesh Desai or other physicians engaged by Pandora Laser Services provide to ourDallas clinic (i) medical director services, (ii) assistance with the creation of clinic protocols and (iii) supervisory and consulting services regarding equipment procurement and operation, in each case consistent with applicable Texas state and Federal laws and regulations. Following are certain of the material terms of the consulting physician agreement with Pandora Laser Services, a copy of which is incorporated by reference into this registration statement as Exhibit 10.12: ● Duties of Consulting Physicians:Includes, among other duties, reviewing and evaluating personnel performing services at ourDallas clinic; conducting audits of the laser hair removal operations of the Dallas clinic; reporting all adverse reactions and customer complaints to the Company’s management; conducting education and training of the Dallas clinic’s staff; assisting with the development of clinic policies; and evaluating safety and effectiveness of treatments offered at the clinic.Pursuant to the agreement, Dr. Alpesh Desai or a designated alternate physician must be available in person or telephonically at all times during the clinic’s business hours for consultation with clinic personnel.Additionally, Dr. Alpesh Desai is required to develop written protocols for the performance of laser procedures at the clinic and to maintain and annually review such protocols. ● Fees:An annual rate of $60,000, payable in equal monthly installments. ● Term:An initial term of one year, commencing on May 24, 2011, with automatic renewal for one year terms thereafter. ● Restrictive Covenants:Pursuant to the consulting physician agreement, Pandora Laser Services, Dr. Alpesh Desai and any alternate physician are subject to certain non-solicitation and non-competition covenants. Intellectual Property We own the rights to the registered trademark Dr. TATTOFF® and have granted a non-exclusive license to use these rights to William Kirby, D.O., Inc. in compliance with applicable California state law.We have not granted any such license to any other person.We continually seek to protect our intellectual property. Employees As of October 31 , 2011, we employed 26 persons, 17 of whom were full-time employees. As of October 31 , 2011, William Kirby, D.O., Inc. employed 19 persons, nine of whom were full time. Government Regulation Certain of the Federal and state laws and regulations impacting our business and theservices providedat our current and future clinics are set forth below. As we expand into new jurisdictions, we will analyze and constantly reevaluate our compliance with applicableFederal, state and local law. 6 ● Corporate Practice of Medicine. Certain states, including California and Texas, impose restrictions related to the practice of medicine by business entities. To comply with relevant California state law, we entered into a management services agreement with William Kirby, D.O., Inc. To comply with relevant Texas state law, we entered into a consulting physician agreement with Pandora Laser Services, PLLC. See “Our Revenue Sources – California” and “Our Revenue Sources – Texas” above for a description of the management services agreement and the consulting physician agreement.See “California Restriction on the Corporate Practice of Medicine” and “Texas Restriction on the Corporate Practice of Medicine” below for a description of applicable California and Texas state law. ● Licensing. Certain state and Federal laws and regulations govern the administration and licensing of the medical and technical staff providing services at our clinics. Each physician, registerednurse and physician assistant providing professional servicesat our clinics must, to the extent required by applicable law, hold valid licenses and have the required qualifications and/or experience for such services. Each person operating lasersat our clinics must, to the extent required by applicable law, hold valid licenses and/or have the required qualifications and/or experience for such services. Furthermore, these medical professionals are prohibited from providing services beyond the scope of their licensure and must operate lasers under appropriate supervision. In addition, certain states require that facilities providing laser tattoo and/or laser hair removal services obtain a license.See “California Regulation of Physician Supervision” and “Texas Regulation of Laser Services” below for a description of applicable California and Texas state law. ● Anti-Kickback and Fee Splitting Laws. The business conducted at our clinicsis subject to various state and Federal regulations restricting (i) kickback, rebate or division of fees between physicians and non-physicians, (ii) the manner in which a prospective patient may be solicited, (iii) the receipt or offering of remuneration as an inducement to refer patients and (iv) physician self-referral. See “California Anti-Kickback and Fee Splitting Laws” and “Texas Anti-Kickback Law”below for a description of applicable California and Texas state law. ● FDA Approval. The lasers used in our clinics are medical devices subject to the jurisdiction of the Food and Drug Administration, or the FDA. The FDA has established stringent approval requirements applicable to the initial use and new uses of the lasers used in our clinics. ● Patient Confidentiality. The maintenance and safeguarding of patient records, charts and other information generated in connection with the provision of professional medical services at our clinics are regulated by state and Federal confidentiality laws and regulations, including the Health Insurance Portability and Accountability Act of 1996, the California Confidentiality of Medical Information Act (relevant to our California clinics)and the Texas Medical Privacy Act (relevant to our Dallas clinic and any future Texas clinics). California Restriction on the Corporate Practice of Medicine Section 2052 of the California Business & Professions Code provides that “(a)ny person who practices or attempts to practice, or who holds himself or herself out as practicing[medicine] without having at the time of so doing a valid, unrevoked, or unsuspended certificateis guilty of a public offense.” Further, Section 2400 of the Business & Professions Code provides that “(c)orporations and other artificial entities shall have no professional rights, privileges, or powers.” The California Medical Board has interpreted the forgoing to generally restrict the ownership of a corporation practicing medicine in California. Accordingly, under California law, a business entity such as the Company is not permitted to engage in the practice of medicine, although we may provide management services to a medical practice so long as we do not exercise excessive control over the medical practice, among certain other legal requirements. With respect to our California clinics, we provide marketing and practice management services to William Kirby, D.O., Inc. pursuant to a management services agreement. The management services agreement is intended to comply with applicable California state law. California Regulation of Physician Supervision In performing its services under the management services agreement, William Kirby, D.O., Inc. engages, compensates and supervises advanced registerednurse practitioners, physician assistants and registered nurses (either as employees or independent contractors) to assist with the tattoo and hair removal services performed at our current clinics. Accordingly, William Kirby, D.O., Inc. and Dr. William Kirby, its sole shareholder, must comply with relevant California state laws and regulations applicable to the provision of healthcare services by advanced registered nurse practitioners, physician assistants and registered nurses. The California Medical Board has taken the position that a physician assistant may generally provide laser tattoo removal services under the supervision of a physician. Under California regulations (Title 16, Section 1399.545), such supervising physician must be available in-person or by electronic communication at all times during the physician assistant’s provision of such services. 7 However, the applicable nurse and nurse practitioner regulations are not as clear as the regulations governing supervision of a physician assistant. California Business & Professions Code 2725 provides that the practice of nursing includes operating under standardized procedures. In addition, the California Board of Registered Nursing has indicated that it is within a registered nurse’s scope of practice to use laser therapy for patients if there is an approved “standardized procedure,” or a policy or protocol developed through collaboration by the physician and the registered nurse. Although the standardized procedure must describe the scope of supervision required, the relevant California regulations (Title 16, Section 1474) describing the requirements for standardized proceduresdo not contain a legal definition of “supervision.” The California Medical Board has indicated that absent a legal definition, the plain English definition applies, where “supervision” is defined as “the act of supervising, which is to oversee, to direct, to have charge, to inspect, to provide guidance and evaluation.” The Medical Board has further elaborated that when functioning under “standardized procedures,” physicians need not be present in the facility when the procedures are performed; however, the facility must be a medical setting under the control of the physician. Further, the Medical Board has expressed its view that an appropriate prior examination is also required where prescriptive devices (such as lasers) will be used, which such examination may not be delegated to registered nurses. The Medical Board has not provided a definition of an “appropriate medical examination.” Pursuant to guidance issued by the Medical Board, after performing the examination, a physician, advanced registered nurse practitioner or physician assistant may delegate a procedure that utilizes a prescriptive device to a nurse working under standardized procedures. Furthermore, the Medical Board has indicated that physicians must be within a geographical distance that enables them to effectively provide supervision and support when needed or upon request. The California Medical Board has not formally adopted regulations that set forth all of the views expressed in this paragraph. We believe that the services provided in our California clinics by Dr. Kirby and William Kirby, D.O., Inc. are in compliance with the California laws and regulations governing licensing and physician oversight. A physician isresponsible for the overall clinical operations of our California clinics and is present or is available telephonically and/or via teleconference while laser procedures are performed at any of our clinics.Dr. Kirby provides supervision for all four of our California clinic locations; provided, however, when Dr. Kirby is unavailable, Dr. Kirby or William Kirby, D.O., Inc. makes arrangements with another board certified physician to provide supervision. Although a physician is typically present in one of our four California clinics for at least four days per week, a significant majority of the procedures conducted in our California clinics are supervised bya physicianavailable telephonically or via teleconference. In our California clinics,a physician, advanced registered nurse practitioner or physician assistant performs patient examinationsand is on site when laser procedures are performed. A physician, advanced registered nurse practitioner, physician assistant or registered nurse performs the laser procedures. Webelieve that this satisfies the California laws, rules and regulations governing supervision of allied health care providers including the supervision of physician assistants and the implementation of standardized procedures and protocols for registered nurses and advanced registered nurse practitioners. California Anti-Kickback and Fee Splitting Laws Section 445 of the California Health and Safety Code, provides that “no person, firm, partnership, association or corporation, or agent or employee thereof, shall for profit refer or recommend a person to a physician, hospital, health-related facility, or dispensary for any form of medical care or treatment of any ailment or physical condition. The imposition of a fee or charge of any such referral or recommendation creates a presumption that the referral or recommendation is for profit.” A violation of Section 445 is a misdemeanor and may subject the offender to imprisonment in the county jail for not longer than one year and/or a fine of not more than $5,000.00. Further, a violation of Section 445 may be enjoined by the California Attorney General. Section 650 of the California Business and Professions Code also makes it unlawful for a “licensee,” including a physician, to pay or receive any compensation or inducement for referring patients, clients or customers to any person or entity, irrespective of any membership or proprietary interest in or with the person or entity receiving the referral. Violation of the statute is a public offense punishable by imprisonment and/or a fine of not more than $10,000. Section 650 provides, however, that it is not unlawful for a physician to refer a patient to a health care facility solely because the physician has a proprietary interest or co-ownership in a health care facility, provided that (1) the physician’s return on investment for that proprietary interest or co-ownership is based upon the amount of capital investment or proportional ownership of the physician; and (2) the ownership interest is not based on the number or value of any patients referred. Further, Section 650 provides that the payment or receipt of consideration for services other than the referral of patientsthat is based on a percentage of gross revenue or a similar type of contractual arrangement is not unlawful if the consideration is commensurate with the value of the services furnished or with the fair rental value of any premises or equipment lease or provided by the recipient to the payor. We believe that our relationships with Dr. Kirby and William Kirby, D.O., Inc. are in compliance with California’s anti-kickback and fee-splittingstatutes. 8 Texas Restriction on the Corporate Practice of Medicine Under Section 164.052 of the Texas Occupations Code, a physician commits a prohibited practice if he or she “directly or indirectly aids or abets the practice of medicine by a person, partnership, association, or corporation that is not licensed to practice medicine.”Further, Section 155.001 of the Texas Occupations Code states that “a person may not practice medicine in [Texas] unless the person holds a license.” The Texas Board of Medicine generally interprets these provisions to (i) prohibit physicians from entering into partnerships, employee relationships, fee splitting or other arrangements with non-physicians where the physician’s practice of medicine is controlled or directed by, or fees are shared with a non-physician and (ii) permit physicians to enter into independent contractor arrangements with non-physicians.We entered into an independent contractor arrangement with Pandora Laser Services, PLLC, pursuant to which Dr. Alpesh Desai or other physicians licensed in Texas provide medical director services for, develop protocols forand supervise and consult with the Company regarding equipment procurement and operation of ourDallas clinic.We believe this arrangement to be in compliance with Texas law. Texas Regulation of Laser Services Texas requires a license for both the performance of laser procedures on humans and laser hair removal.The regulations governing laser hair removal are new, and therefore the state is permitting laser hair removal facilities to obtain licenses as general laser facilities during this transition period.We are licensed as a general laser facility and are working toward obtaining a laser hair removal facility license as the relevant law and regulations develop.Both licenses will be necessary as our laser tattoo removal services will not be covered under the laser hair facility license. Under both licenses, services generally must be supervised by a physician.The physician does not need to be physically on site at the facility, but must be generally available for consultation and to provide emergency services.In both cases, it is permissible to enter into an independent contractor agreement with a contracting physician for these services.We have entered into an independent contractor agreement with Pandora Laser Services to provide these services to ourDallas clinic in compliance with applicable Texas laws and regulations.Additionally, individuals performing hair removal treatments are required to obtain specific certification to operate such equipment. Our employees performing such treatments have obtained the necessary certification to operate this equipment. Texas Anti-Kickback Law Section 102.001 of the Texas Occupations Code prohibits a person from knowingly offering to pay or accepting remuneration to or from another for securing or soliciting a patient or patronage for or from a person licensed, certified or registered by a state health care regulatory agency.Any payment that is permitted under the Federal anti-kickback law or regulations is permitted under Texas law.We pay our contracting physician in a manner that does not take into account any business that is referred to us (e.g., an hourly rate or a flat monthly fee).We believe that this compensation structure is in compliance with Texas law. 9 Item 1A. Risk Factors Our business is subject to certain risks, including those described below. If any event described in the following risk factors actually occurs, then our business, results of operations and financial condition could be adversely affected. See “Item 1. Business” and “Item 2. Financial Information” for additional information concerning these risks. Risks Related to our Business A significant majority of our revenues are currently derived from a management services agreement relating to our California clinics. The revenues from our California clinics, which represent a significant majority of the Company’s revenues, are derived from services provided under a management services agreement with William Kirby, D.O., Inc.See “Item 1. Business – Revenue Sources – California” and “Item 7. Certain Relationships and Related Transactions, and Director Independence – Certain Relationships and Related Transactions – Agreements with William Kirby” for detailed descriptions of the management services agreement. Under the terms of the management services agreement, our management service fee is equal to 73.5% of the gross revenues of William Kirby, D.O., Inc., which fee may be adjusted upward or downward on an annual basis to reflect the fair market value of the services provided by us under the agreement. A downward adjustment of our management services fee could negatively impact our results of operations, cash flows and financial condition. Furthermore, although we do not own any equity in William Kirby D.O., Inc. and do not economically benefit from any increase in the value of William Kirby, D.O., Inc., if our management services agreement is terminated for any reason or William Kirby, D.O., Inc. defaults on its obligations thereunder, our operating results, cash flows and financial performance may be adversely affected. Although our management services agreement provides us with theright to approve (but not select) areplacementcontracting physician upon the occurrence of certain pre-determined triggering events (and not at our discretion), we can give no assurance that a qualified replacement will be expeditiously identified and approved. The termination of our management services arrangement could have a material adverse effect on our financial condition, cash flows and results of operations. We have a limited operating history on which to evaluate our operations. We have a limited operating history on which to base an evaluation of our business and prospects. Since our inception, we have funded operations through operating cash flows (when available), sales of equity securities,loans from shareholders, directors and management, salary deferrals and the issuance of debt. We are subject to all of the business risks and uncertainties associated with a growth-stage company, which include, but are not limited to, rejection or partial acceptance of the services provided at our clinics, the inability to effectively market such services and the inability to obtain sufficient capital necessary to enable us to pursue our opportunities. Any failure to implement and execute our business and marketing strategy successfully, failure to respond to competition and failure to attract, integrate, retain and motivate qualified personnel and physicians could have a material adverse effect on our business and results of operations. In addition, our revenues and operating results are difficult to forecast and our future revenues are dependent in large part on our ability to successfully complete our planned expansion into new markets. Accordingly, our historical operating results should not be relied on as an indication of future performance. A general reduction in spending on discretionary items and services could result in a reduced demand for the services provided in our clinics. Economic downturns typically adversely affect consumer spending, asset values, consumer indebtedness and unemployment rates, all of which could negatively impactour business. Our business depends on the market demand for laser tattoo and hair removal services in the geographic areas in which our clinics are located. The cost of tattoo and hair removal procedures are not reimbursed by third-party payors such as health care insurance companies or government programs. Accordingly, any significant decrease in consumer spending on these services may result in a corresponding decrease in the revenue generated at our clinics.In addition, a general economic downturn may result incustomersbecoming less willing to purchase packages of treatments administered over a period of time, ordeciding toextend theperiod between treatments. Ourclinicsmay be forced to respond to a reduction in discretionary consumer spending by lowering the prices for services rendered. Accordingly, weak economic conditions in our target markets resulting in a reduction in discretionary consumer spending could lead to a decline in demand for the services provided at our clinics, longer sales cycles, lower prices for such services and reduced sales, which could have a material adverse effect on our financial condition, cash flows and results of operations. We may experience a fluctuation in our revenues and results of operations. Our future revenues and results of operations may vary from quarter to quarter. A number of factors, many of which are outside of our control, may cause variations in our results of operations, including: (i) the demand for laser tattoo and hair removal services, (ii) our ability to establish new clinics, (iii) unforeseen costs related to the establishment of new clinics, (iv) competition and pricing pressure, (v) increased expenses relating to a variety of factors, including facility operations, marketing and administration, (vi) the hiring, retention and utilization of key employees and (vii) general economic conditions. We may experience prolonged losses from operations that could adversely affect our long-term financial condition. 10 We will require additional capital to sustain our business and fund our future expansion. On December 31, 2010, we held the final closing of an equity offering, pursuant to which we received gross proceeds of approximately $2,800,000. We used and expect to use the proceeds from the 2010 financing to repay certain indebtedness, fund our expansion efforts and for working capital and general corporate purposes. See “Item 10. Recent Sales of Unregistered Securities” for a detailed description of our 2010 financing. Although we have benefitted from a substantial cash infusion from the 2010 financing, we have historically experienced significant negative cash flow from operations and we expect to continue to experience significant negative cash flow from operations in the near future. Accordingly, we expect to raise additional capital to fund our current operations and future expansion through the sale of securities and/or the issuance of debt. There is no assurance that we will be able to raise this additional capital on terms acceptable to us or at all. Our inability to generate sufficient funds from operations and third party financing sources may negatively impact our ability to successfully execute on our business plan. Our auditors’ opinions express doubt about our ability to continue as a“going concern.” The independent auditors’ reports on our December 31, 2010 and2009 , financial statements state that our historical losses raise substantial doubts about our ability to continue as a going concern. Our ability to continue as a going concern is subject to our ability to raise additional capital, increase sales and margins, and ultimately achieve sustained profitable operations. If we are unable to raise additional capital, we may have to discontinue operations or cease to exist, which would be detrimental to the value of our common stock. We can make no assurances that we will be able to raise a sufficient amount of funds to continue operations. Global financial and economic conditions maydeteriorate. We can provide no assurance that funding for our current or future operating and capital needs will be available on favorable terms or at all. If funding is not available, we may be unable to fund current operations or our expansion efforts, which may adversely affect our revenues, financialcondition and results of operations. We can provide no assurance that our expansion efforts will be successful. Our plans for national expansion and the opportunities, efficiencies and economies of scale achieved through expansion are critical elements of our business plan. Our ability to expand into new markets will depend on a variety of factors, including our ability to: ● identify new markets receptive to our services; ● identify facilities suitable for our new clinics; ● negotiate leases for our new clinics on commercially reasonable terms; ● attract and contract with qualified physicians in connection with the services provided in our clinics, in accordance with applicable state law; ● market our services in new markets; ● implement and integrate new, expanded or upgraded operations and financial systems, procedures and controls; ● hire, train and retain new staff and managerial personnel; ● expand our infrastructure; and ● comply with applicable local, state and Federal law. We can provide no assurance that we will be able to successfully expand our presence into new markets, if at all.Our inability to successfully execute on our plans for expansion may negatively impact our future results of operation andability to execute on our business plan. We may be unable to effectively manage our growth. We may experience a period of rapid growth in the near or distant future.In June 2011, we opened a new clinic in Texas and may open additional clinics in Texas, Georgia and Arizona in the first or second quarter of 2012.Significant short-term growth will strain our management, operational, financial and other resources. Our ability to manage future growth will depend on the implementation, expansion and/or subsequent improvement of a variety of systems, procedures and controls. Furthermore, we may need to train, motivate and manage newly hired employees and attract senior managers and other professionals in response to, or in anticipation of, any future growth. Our inability to effectively manage growth could negatively impact our business, financial condition and prospects. 11 The physicians providing services in our clinics will likely not devote 100% of their time to the Company’s business. Dr. William Kirby, the sole shareholder of our current contracting physician for our California clinics and a member of our board of directors, devotes approximately 10% of his time to (i) treating patients outside of his relationship with us, (ii) research and continuing education, (iii) managing the business affairs of William Kirby, D.O., Inc.and (iv) interviews and other media activities which may or may not benefit our business. Dr. Kirby splits the balance of his time between supervising the provision of services at our clinicsand advising the Company in his capacity as a member of our board of directors.We anticipate that all of the primary physicians with whom we contract, and who assume responsibility for ensuring the overall supervision and operation of our clinics, including Dr. Alpesh Desai (the owner of Pandora Laser Services, PLLC, with which we entered into a contracting physician agreement for ourDallas clinic), will similarly devote less than 100% of their time to our business or the provision of services at our clinics. There is a risk that our contracting physicians will not devote the requisite time to our business or the provision of services at our clinics, thereby adversely effecting our results of operations and financial condition. The officers and directors of the Company exercise significant control over the Company. Our officers and directors own approximately 15 million(16%) of our outstanding common stock as of October 31 , 2011. As stockholders, these individuals may have a significant influence on matters requiring stockholder approval, including the election of directors and the approval of business combinations. This concentration of ownership also could have the effect of delaying, discouraging or preventing changes of control or changes in management, or limiting the ability of the Company’s other stockholders to approve transactions that they may deem to be in their best interests. Conflicts of interest may arise as a result of such ownership. We may be unable to attract and retain qualified physicians. A significant majority of our current revenues are derived from a management services agreement with William Kirby, D.O., Inc., which provides laser tattoo and hair removal services at our California clinics. The retention of the services of William Kirby, D.O., Inc. is critical to the success of our existing California clinics, and our expansion efforts are dependent on our ability to contract with additional qualified physicians. If we are unable to consistently attract, contract with and retain qualified physicians, our ability to maintain operations at existing clinics and open new clinics will be negatively affected. Our strategy to promote the brand “Dr. TATTOFF®” may be unsuccessful. Our promotion of the Dr. TATTOFF®brand and the services provided at our clinics is critical to the future success of our business and expansion efforts. We are unable to quantitatively measure the success of our current marketing campaigns or predict the future success of such campaigns in regions into which we may expand. Furthermore, we will require significant capital to fund our marketing efforts as we expand. We can provide no assurance that our revenues generated from future operations will be sufficient to fund our marketing efforts, or that we will be able to acquire the necessary funds from third party financing sources on terms acceptable to us or at all. Furthermore, we can provide no assurance that our marketing strategy will result in business generation or brand recognition in the markets into which we may expand. Our current clinics are geographically concentrated in southern California. Although we opened one clinic in Dallas in June 2011 and anticipate expanding our presence into other states in the first or second quarter of 2012, our current clinics are geographically concentrated in southern California. As a result, our results of operations and financial condition are significantly tied to fluctuations in southern California economic conditions. A downturn in the economic conditions in southern California could negatively impact our financial condition, results of operations and cash flows. We derive all of our revenue from laser tattoo and hair removal services. We derive all of our revenue from laser tattoo and hair removal services. We do not have other diversified revenue sources to offset a significant decrease in revenues from the provision of laser tattoo and hair removal services at our clinics. A decline in the demand for laser tattoo and/or hair removal services generally may result in a reduction in revenues generated at our clinics, which could have a material adverse effect on our financial condition, results of operations and cash flows. Our clinics operate in a competitive environment and may have difficulty competing with larger and better financed competitors. Our clinicscompete with other local and national providers of laser tattoo and hair removal services. As laser tattoo and hair removal technology continues to develop and the demand for laser tattoo and hair removal services grows, the competition for the services provided at our current and future clinics may increase. Our clinics will compete based on a variety of factors, including quality of service, customer satisfaction and price and value. Some competitors may have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources. As a result, these competitors may be able to better respond to new or changing opportunities or customer requirements. Additionally, competing businesses could affect our ability to expand into other markets, generate sufficient revenues and maintain operations at a profitable level due to reduced margins or loss of market share. For all of the foregoing reasons, our clinics may not be able to compete successfullywith current and future competitors. 12 An increase in the number of competing laser tattoo providers may harm our business. Laser tattoo removal is a relatively new, but developing, procedure. As laser tattoo removal becomes more commonplace, new physicians and practice groups may begin to receive significant demand to economically justify the purchase or lease of laser tattoo removal technology. We currently use Q-switched lasers in our clinics, which have a retail price of approximately $125,000 to $150,000per laser. A significant reduction in the price of lasers or a significant increase in the demand for laser tattoo removal could result in an increase in the number of competitors, thereby negatively impacting our business and prospects. To compete successfully, our clinics may be required to reduce prices, increase operating costs or take other measures that could have an adverse effect on our financial condition, results of operations, margins and cash flow. We currently rely onthird party financingof certain equipment used in our clinics, and our business plan contemplates the continued use of such financing. The laserscurrently used at our Beverly Hills andSanta Anaclinics, as well as the laser used for hair removal in our Dallas clinic,are leased or owned by William Kirby, D.O., Inc. pursuant to various capitalized leases/finance agreements with third party financing sources. In addition, under the management services agreement, we have the right, at any time, to purchase the equipment from William Kirby, D.O., Inc. at a purchase price of the amount outstanding, if any, under the applicable capitalized lease/finance agreement. The third party lessors/financers have a security interest in all of the underlying equipment at these three clinics. As a result, in the event that William Kirby, D.O., Inc. defaults on its obligations under an outstanding capitalized lease/financing agreement, then the underlying equipment may be subject to repossession and other assets of William Kirby D.O., Inc. may be subject to the lender’s security interests. The loss of any such equipment or assets may negatively impact our business. We purchased the laser used in our Montclair clinic for tattoo removal pursuant to a financing arrangement with the manufacturer. We purchasedthe laser used in our Montclair clinic for hair removalwith no encumbrance. We purchased the lasers used in our Dallas clinic for tattooremoval and our Encino clinic for hair removalpursuant tofinancing arrangements withthird party financing sources.In the event that we default on our obligations under an outstanding financing agreement, then the underlying equipment may be subject to repossession. The loss of any such equipment may negatively impact our business. With respect to our future clinics, we intend to enter into similar financing arrangements with third party financing sources to provide lasers and certain other necessary equipmentto our clinics. There can be no assurance that such financing will be available to us on terms acceptable to us or at all. In the event that financing is not available to us on terms acceptable to us, then our ability to acquire the equipment necessary for the provision of services at our clinics would be restricted, which may negatively impact our business. Advances in laser tattoo and hair removal technology may render our equipment or the services provided at our clinics obsolete. We believe that the technology, equipment and systems employed at our clinics are state-of-the-art, and we are constantly monitoring technological advances and reassessing the technology. However, there can be no assurance that new, improved or more efficient technology will not be developed, or that our clinics will not lose customers due to obsolete or outdated technology or require significant funding to update this technology. We may be unable to protect our intellectual property rights or infringe on the intellectual property rights of others. We own the rights to the registered trademark Dr. TATTOFF®. We license, on a nonexclusive basis, the use of our trademark to William Kirby, D.O., Inc., the provider of laser tattoo and hair removal services at our California clinics. We have not granted any such license to any other person.We may enter into similar arrangements with physicians as we expand. We will seek to protect our current and future intellectual property and to respect the intellectual property rights of others. In protecting our intellectual property, we will rely on state and/or Federal law regarding copyright, patents, trademarks and trade secrets. Furthermore, while we will attempt to ensure that the integrity of our intellectual property rights is maintained through restrictions in the licenses we grant to third parties, our licensees may take actions that could impair the value of our brand, our proprietary rights or the reputation of our clinics. We cannot guarantee that we will succeed in obtaining, registering, policing or defeating challenges to our intellectual property rights or that our licensees will preserve the integrity of our brand. Any inability to register or otherwise protect our intellectual property rights could harm our business. Furthermore, third parties may assert intellectual property infringement claims against us. These claims could result in significant liability to us, our inability to use key rights and theinvalidation of our proprietary rights. Regardless of the outcome, any litigation could be time-consuming, expensive and could prove to be a distraction to management’s time and attention. Any of the foregoing occurrences could have a material adverse effect on our business and results of operations. 13 Our success will depend on our ability to hire and retain key personnel. Our future success will depend on the skills, experience and efforts of our officers and key personnel and members of our board of directors. Our executive management team and members of our board of directors have significant experience in the healthcare industry, and the loss of any one of them could materially and adversely affect our ability to execute our business strategy. Specifically, the loss of Dr. William Kirby would have a material adverse effect on our current operations and prospects. As we expand, our success will similarly depend on our ability to attract, train and retain qualified personnel, and attract and contract with qualified physicians. A failure to attract, hire and retain qualified personnel and new contracting physicians could have a material adverse effect on our business, financial condition and expansion efforts. Litigation brought against us may result in the expenditure of significant resources. The services provided at our clinics involve medical procedures. As a result, we may become subject to claims and litigation arising out of the conduct of our business or the provision of services at our clinics, which include but is not limited to claims and litigation relating to: ● adverse side effects and reactions resulting from laser tattoo and hair removal; ● improper administration of laser tattoo and hair removal services; or ● professional malpractice. The Company and the physicians with whom we contract will carry liability insurance as required by law, but there is no certainty as to the adequacy of such liability insurance to cover future claims. Litigation of any type could result in significant expense to the Company associated with defending any claim or litigation, negative publicity and damage awards in excess ofinsurance coverage, among other expenses. We may not be able to maintain or obtain insurance. We currently maintain professional liability insurance, general liability insurance, property insurance, worker’s compensation insurance and director and officer liability insurance. Pursuant to our management services agreement with William Kirby, D.O., Inc., we agreed to procure and maintain medical malpractice and comprehensive general liability insurance policies on behalf of William Kirby, D.O., Inc. In addition, pursuant to the agreement, William Kirby, D.O., Inc. indemnifies the Company and its employees, officers, directors, representatives and agents from damages, liabilities and expenses incurred as a result of any action or omission by William Kirby, D.O., Inc and its employees and agents. Pursuant to our consulting physician agreement with Pandora Laser Services, we agreed to procure and maintain medical malpractice insurance on behalf of Pandora Laser Services, Dr. Alpesh Desai and any alternate physician named under the consulting physician agreement. In addition, pursuant to the agreement, Pandora Laser Services indemnifies the Company and its employees and agents from damages, liabilities and expenses incurred as a result of any action or omission by Pandora Laser Services and its employees and agents.As we expand, we may enter into similar agreements with physicians, in accordance with applicable state law. However, we cannot guarantee that any particular liability will be covered by insurance or that any judgment or damages will not exceed the limits of coverage. In addition, the insurance policies obtained by us may not continue to be available to us or, if they are available, they may become too expensive for us to maintain. Our failure to maintain adequate insurance may have a material adverse effect on our financial condition and results of operations. We may not be able to enter into or renew a lease for a clinic on favorable terms or at all. Our clinics located in Beverly Hillsand Encino are leased by William Kirby, D.O., Inc. pursuant to lease agreements with third party lessors. We have the right, but not the obligation, to use space at each of our current clinics for the provision of management services pursuant to the terms of the Amended and Restated Management Services Agreement with William Kirby, D.O., Inc. We are the named lessee with respect to the lease for our Montclair, Santa Ana andDallas clinics, and we expect to be the named lessee under the leases with respect to our future clinics. William Kirby, D.O., Inc. or the Company, as applicable, may be unable to renew existing leasesor enter into newleases on terms acceptable to us or at all. Higher lease costs could adversely impact our results of operations, cash flows and financial condition. Failure by a lessor to renew an existing lease could require the relocation of a clinic, which could disrupt our business and require significant capital expenditures for leasehold improvements. 14 Risks Related to Regulation of our Industry The Company and the services provided at our clinics are subject to significantregulation. The healthcare industry is heavily regulated and changes in laws and regulations can be significant. See “Item 1. Business – Government Regulation” for a description of certain of these laws and regulations. Many of these laws and regulations are ambiguous, and courts and regulatory authorities have provided limited clarification. Moreover, state and local laws vary from jurisdiction to jurisdiction. As we expand, we will need to analyze and constantly reevaluate our compliance with applicable local, state and Federal law. Our interpretations of applicable law and our business structure could be challenged. Any failure to comply with applicable law could result in substantial civil and criminal penalties. Non-compliance with applicable law could have a material adverse effect on our financial condition and could result in the cessation of our business. The lasers used in our clinics are medical devices subject to Food and Drug Administration approval. The lasers used in our clinics are medical devices subject to the jurisdiction of the FDA. The FDA has established stringent approval requirements applicable to the initial use and new uses oflasers used formedical purposes. Any noncompliance with the approved use of a laser or the failure of the suppliers of our lasers to comply with FDA requirements could subject us to product seizure, recalls, withdrawal of approvals and civil and criminal penalties, and could have a material adverse effect on our business, financial condition or results of operations. The business conducted at our clinics is subject to new and amended Federal healthcare reform initiatives. On March 23, 2010, President Obama signed into law the Patient Protection and Affordable Care Act. The new law enacts numerous changes impacting the delivery of health care and health care insurance in the United States. Further, legislative proposals continue to be introduced in Congress and various state legislatures that could cause additional major reforms of the U.S. healthcare system. We cannot predict whether any of these proposals will be adopted or the full extent of how they might affect our business or the business conducted at our clinics. During the course of congressional deliberations leading up to the new legislation, Congress considered a tax on cosmetic procedures. The final legislation included a tax on tanning services but not cosmetic procedures in general.If a tax on cosmetic proceduresin general isimplemented, itmay resultin higher costs for patients utilizing the services provided at our clinics, and a reduced demand for these services. We are unable to predict the ultimate outcome of healthcare reform efforts. However, should such reform efforts include a tax on the services provided at our clinics or otherwise increase the cost of such services, our business may be negatively impacted. New or revised legislation could have a material adverse effect on our business, financial condition and results of operations. California and Texas regulations governing the level of physician supervision over advanced registered nurse practitioners, physician assistants and registered nurses are not definitive. We have contracted with William Kirby, D.O., Inc. for the provision of laser tattoo and hair removal services at our current California clinics, in compliance with applicable California state law.Dr. William Kirby, a member of our board of directors, is the sole shareholder of William Kirby, D.O., Inc. and is a board certified dermatologist and licensed Osteopathic Physician and Surgeon in the State of California. With respect to our Dallas clinic, we entered into a consulting physician agreement with Pandora Laser Services, PLLC, owned by Dr. Alpesh Desai, a board certified dermatologist licensed in the State of Texas, in compliance with Texas state law. As we expand, applicable state law will govern how we structure the provision of services in our new clinics. Dr. Kirby employs and supervises advanced registered nurse practitioners, physician assistants and registered nurses (either as employees or independent contractors) to assist with the tattoo removal services performed at our California clinics. Accordingly, Dr. Kirby must comply with relevant California state laws and regulations applicable to the provision of healthcare services by nurses, nurse practitioners and physician assistants. See “Item 1. Business – Government Regulation” for a description of such laws and regulations. If the California Medical Board were to ultimately conclude that a physician must be within a limited number of miles from a clinic providing laser services, it would likely limit the number of procedures that can be conducted in our California clinics on any given day, thereby reducing the overall revenues to the physician and consequently reducing our management services fees. In addition, William Kirby, D.O., Inc. would likely seek modifications to our management services agreement that would either increase our costs or decrease our fees, and our ability to grow our business in the State of California would be negatively impacted. The Company employs the non-physician medical personnel necessary to assist with the tattoo removal services performed at ourDallas clinic. Dr. Alpesh Desai, or a physician with whom Pandora Laser Services contracts, supervises such personnel. Accordingly, Dr. Alpesh Desai, and the physicians with whom Pandora Laser Services contracts, must comply with relevant Texas laws and regulations applicable to the provision of healthcare services by the Company’s non-physician medical personnel. With respect to ourDallas clinic, Texas has different laws and regulations applicable to the provision of laser tattoo and hair removal services by registered nurses, physician assistants and other licensed personnel. The laws and regulations applicable to the provision of hair removal services contain more detailed requirements than the laws and regulations applicable to the provision of laser tattoo removal services. See “Item 1. Business – Government Regulation” for a description of such laws and regulations. 15 Furthermore, if we expand our operations into other areas outside of California and Texas, persons working in our clinics will be subject to the applicable state’s licensing procedures and rules and regulations governing the level of physician supervision required, which may differ from those in California and Texas. If physicians, registered nurses, advanced registered nurse practitioners, physician assistants, and other licensed personnel performing or assisting in laser tattoo and hair removal services at our clinics are deemed to have violated the laws or the rules of the appropriate licensing agency with respect to their scope of practice, they may face disciplinary action, including suspension or revocation of their medical or nursing license or credentials, which could have a material adverse effect on the Company. Our services provided under the management services agreement with William Kirby, D.O., Inc. could implicate California anti-kickback and profit splitting prohibitions and our consulting physician agreement with Pandora Laser Services, owned by Dr. Alpesh Desai, may implicate Texas anti-kickback laws. “Item 1. Business – Government Regulation” sets forth a summary of the California anti-kickback and profit splitting prohibitions applicable to the services provided at our California clinics, as well as a summary of Texas anti-kickback laws applicable to the services provided in connection with ourDallas clinic. We believe that our agreements with William Kirby, D.O., Inc. (California) and Pandora Laser Services, PLLC, owned by Dr. Alpesh Desai (Texas) are in compliance with applicable state anti-kickback statutes. There is a risk, however, that services or items provided under any such agreement in California could be viewed as “referring or recommending” a person to a health-related facility “for profit” in violation of Health & Safety Code Section 445 or “referring” a person in violation of Business & Professions Code 650. There is also a risk that services or items provided under any such agreement in Texas would violate Section 102.001 of the Texas Occupations Code. We can provide no assurance that government enforcement agencies will not view our agreements with physicians as violating applicable state anti-kickback laws. Our services provided under the management services agreement with William Kirby, D.O., Inc. and our engagement of physicians under the consulting physician agreement with Pandora Laser Services, owned by Dr. Alpesh Desai could be determined by the California Medical Board or the Texas Medical Board, respectively, to constitute the unlawful practice of medicine. With respect to our California clinics, we provide marketing and practice management services to William Kirby, D.O., Inc. pursuant to a management services agreement. See “Item 1. Business – Revenue Sources – California” for a detailed description of the management services agreement and “Item 1. Business – Government Regulation” for a description of California regulation of the corporate practice of medicine. We believe that the management services agreement complies with applicable California state law. However, it is possible that the California Medical Board could allege or determine that our provision of management services to William Kirby, D.O., Inc. constitutes excessive control over the entity’s medical practice, that our fee for the provision of such services is excessive or that we are otherwise unlawfully engaged in the practice of medicine. With respect to ourDallas clinic, we entered into a consulting physician agreement with Pandora Laser Services.See “Item 1. Business – Revenue Sources – Texas” for a brief description of the contemplated consulting physician agreement and “Item 1. Business – Government Regulation” for a description of the Texas regulation of the corporate practice of medicine. Changes in applicable California and/or Texas state law may require us to terminate or materially modify the obligations and/or financial terms of our current and future services agreements. As we expand into other states, we may enter into similar agreements with physicians for the provision of services at our clinics, in compliance with applicable state law. Such agreements would be subject to the same risk of non-compliance with relevant state restrictions on the corporate practice of medicine. Risks Relating to our Securities There is currently no public or private trading market for our common stock. Our common stock is not publicly traded or quoted on any stock exchange or other electronic trading facility. We have no present plans, proposals, arrangements or understandings with any person with regard to the development of a trading market in our common stock. We cannot assure you that a trading market for our common stock will ever develop. Our common stock has not been registered for resale under the blue sky laws of any state. The holders of shares of our common stock, and persons who may wish to purchase shares of our common stock in any trading market that might develop in the future, should be aware that significant state blue sky laws and regulations may exist which could limit the ability of our shareholders to sell their shares. Shares of our common stock are subject to dilution. As of October 31, 2011 , we had approximately 97,593,872 shares of common stock issued and outstanding, warrants to purchase approximately 1,511,882 shares of our common stock outstanding, and options to purchase 6,766,000 shares of our common stock outstanding. In addition, in January 2011, the Companyissued a Purchase Optionto Chicago Investments, Inc., a copy of which isincorporated by reference intothis registration statement as Exhibit 10.9, pursuant to which Chicago Investments was granted the right to acquire up to 9,493,430 shares of common stock at an exercise price of $.052668 per share on or before August 10, 2011. On August 1, 2011, the Company and Chicago Investments, Inc. entered into the First Amendment to Purchase Option.In connection with the First Amendment, Chicago Investments assigned its right to exercise the option with respect to 4,746,715 shares to CIBC Trust Company (Bahamas) Limited, and the Company agreed to extend the term of the original option until August 10, 2012. On August 10, 2011, CIBC exercised the option and purchased 4,746,715 shares of the Company’s common stock for a purchase price of $250,000. A copy of the First Amendment is incorporated by reference into this registration statement as Exhibit 10.10.Our board of directors has also authorized the issuance of warrants to purchase an additional 7,342,165 shares of common stock to advisors and placement agents in connection with our past and future fund raising efforts. If we issue additional shares of common stock in the future and do not issue those shares to all then-existing common shareholders proportionately to their interests, thensuch issuance will result in dilution to each shareholder by reducing the shareholder’s percentage ownership of the total outstanding shares of our common stock. 16 Our board of directors may issue shares of preferred stock that would adversely affect the rights of our common shareholders. Our authorized capital stock includes 20,000,000 shares of preferred stock of which no preferred shares are issued and outstanding. Our board of directors, in its sole discretion, may designate and issue one or more series of preferred stock from the authorized and unissued shares of preferred stock. Subject to limitations imposed by law or our articles of incorporation, our board of directors is empowered to determine: ● the designation of, and the number of, shares constituting each series of preferred stock; ● the dividend rate for each series; ● the terms and conditions of any voting, conversion and exchange rights for each series; ● the amounts payable on each series on redemption or our liquidation, dissolution or winding-up; ● the provisions of any sinking fund for the redemption or purchase of shares of any series; and ● the preferences and the relative rights among the series of preferred stock. We could issue preferred stock with voting and conversion rights that could adversely affect the voting power of the shares of our common stock and with preferences over the common stock with respect to dividends and in liquidation. We do not anticipate paying dividends on our common stock in the foreseeable future. We do not anticipate paying any dividends on our common stock in the foreseeable future. We intend to retain all available funds and future earnings, if any, for use in the operation and expansion of our business. Our costs will increase significantly as a result of operating as a public reporting company, and our management will be required to devote substantial time to complying with public company rules and regulations. As a result of becoming a reporting company under the Exchange Act, we will be required to file periodic and current reports, proxy statements and other information with the SEC and will be required to adopt and continuously evaluate policies regarding internal control over financial reporting and disclosure controls and procedures. The Sarbanes-Oxley Act of 2002, in addition to a variety of related rules implemented by the SEC,have required changes in corporate governance practices and generally increased the disclosure requirements of public companies. As an Exchange Act reporting company, we will incur significant additional legal, accounting and other expenses in connection with our public disclosure and other obligations. We also believe that compliance with the rules and regulations applicable to Exchange Act reporting companies and related compliance issues will divert time and attention of management away from operating and growing our business. When we filed the Form 15 deregistering our common stock under Section 12(g) of the Exchange Act on March 16, 2010, we were not in compliance with Section 13(a) of the Exchange Act, and there can be no assurance that we will comply with Section 13(a) of the Exchange Act in the future. On March 16, 2010, we filed a Form 15 with the SEC to terminate our registration under Section 12(g) of the Exchange Act. Upon the filing of the Form 15, our obligation to file periodic and other reports with the SEC was immediately suspended; however, at the time of filing, we were not in compliance with Section 13(a) of the Exchange Act, which requires every issuer of a security registered pursuant to Section 12 of the Exchange Act to file periodic and other reports with the SEC, as we had not filed any quarterly reports on Form 10-Q, annual reports on Form 10-K or other reports since our quarterly report on Form 10-Q for the period ending June 30, 2008. We are filing this registration statement to register our common stock under Section 12(g) of the Exchange Act, and accordingly, upon the automatic effectiveness of this registration statement, will be required to file periodic and other reports under Section 13(a) of the Exchange Act.There can be no assurance that we will not fall out of compliance with Section 13(a) of the Exchange Act again in the future. If we do fall out of compliance with Section 13(a) of the Exchange Act, the SEC may revoke or suspend the registration of our common stock under Section 12(g) of the Exchange Act.Failure to be in compliance with Section 13(a) of the Exchange Act may have a material adverse effect on our stock price and the value of our business if, as a result of such non-compliance, the SEC determines to revoke or suspend the registration of our common stock under Section 12(g) of the Exchange Act. 17 Item 2. Financial Information Management’s Discussion and Analysis of Financial Condition and Results of Operations Introduction Management’s Discussion and Analysis of Financial Condition and Results of Operations, or MD&A, is provided as a supplement to the accompanying financial statements and notes to help provide an understanding of the Company’s financial condition, cash flows and results of operations. MD&A is organized as follows: Overview. This section provides a brief description of the Company’s business and operating plans. Results of Operations. This section provides an analysis of theCompany’s results of operations for the years ending December 31, 2010 and 2009, as well as results of operations for the nine months ending September 30, 2011 and 2010. Liquidity and Capital Resources. This section provides an analysis of the Company’s cash flows for the years ending December 31, 2010 and 2009, and nine months ending September 30, 2011, as well as a discussion of the Company’s outstanding commitments that existed as of December 31, 2010 and September 30 , 2011. Included in the analysis is a discussion of the amount of financial capacity available to fund the Company’s future commitments, as well as a discussion of other financing arrangements in 2010 and 2011. Off-Balance Sheet Arrangements. This section discloses any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition. Critical Accounting Estimates. This section identifies those accounting estimates that are considered important to the Company’s results of operations and financial condition, require significant judgment and require estimates on the part of management in application. Significant Accounting Policies. This section identifies those accounting policies that are considered important to the Company’s results of operations and financial condition, require significant judgment and require estimates on the part of management in application. All of the Company’s significant accounting policies, including those considered to be critical accounting policies, are summarized in Note2 to the accompanying financial statements. Overview Our clinics provide safe, minimally invasive and affordable laser tattoo and hair removal services in a relaxed environment. The services offered at our clinics are administered by licensed medical professionals in accordance with applicable state and Federal law. We currently manage four clinics located in southern California pursuant to a management services agreement with a contracting physician. This arrangement isstructured to comply witha California state limitation on the corporate practice of medicine. In addition, we own and operate one clinic located in Dallas, Texas.As we expand into other states, applicable state law will govern how we structure the provision of services in our new clinics. Within this framework, we are seeking to become the first nationally branded laser tattoo and hair removal business. Throughout this registratation statement, the terms "our clinics" and "our facilities" refer to the laser tattoo and hair removal clinics we currently manage or operate, or will manage or operate in the future, in accordance with applicable state and Federal law; and the terms “the business” and“our business” refer to the business of owning, operating and/or managing our clinics. We have supported the provision of over 118,000 procedures to more than 16,000patients during our operating history. Our first clinic opened in Beverly Hills, California in July 2004. We opened our fourth clinic in southern California in February 2011 and our fifth clinic in Dallas, Texas in June 2011. Our source of revenues through September 30, 2011, consisted primarily of a management fee paid under a management services agreement with William Kirby, D.O., Inc.Pursuant to the management services agreement, we provide certain non-medical management, administrative, marketing and support services and equipment as an independent contractor to the practice sites where William Kirby, D.O., Inc. provides or supervises laser tattoo and hair removal services. The Company has responsibility for most of the operations of the business conducted at the clinics, except for the dispensing of patient care services, in accordance with California state law. As we expand into states outside of California, applicable state law will govern how we structure the provision of services in our new clinics.Effective January 1, 2010, we entered into an Amended and Restated Management Services Agreement with William Kirby, D.O., Inc. Dr. William Kirby, a member of our board of directors, is the sole shareholder of William Kirby, D.O., Inc. Under terms of theagreement, the percentage fee that we receive was increased from 60% to 73.5% and we agreed to absorb the cost of advertising while William Kirby, D.O., Inc. agreed to absorb the cost of credit card fees and discounts of approximately 4.5%. Advertising costs were approximately 13.6% of our revenue in 2010.Accordingly, the amendment resulted in an increase in both revenue and expense and a favorable impact on our operating resultsthat we estimate to be approximately $105,000 for the year ended December 31, 2010. Because the source of the majority of our revenue is through an agreement with William Kirby, D.O., Inc., our financial performance could be negatively impacted by unfavorable developments in that business. 18 Fees for service receipts of William Kirby D.O., Inc., less refunds,have increased by approximately $555,000 for the nine months ended September 30, 2011 when compared to the prior year. Of this increase, approximately $395,000 is a result of opening of a new clinic in February 2011. Other cash receipts, principally fees for service as our medical director, increased by approximately $67,000. The cost of employee compensation (including Dr. Kirby’s compensation) increased by approximately $399,000for the nine months ended September 30, 2011 when compared to the prior year. Of the increase in compensation cost of approximately $399,000, approximately $68,000 is related to opening of a new clinic in February 2011, an estimated $58,000 is related to an increase in operating days at two of the clinics, approximately $70,000 is a result of increased staffing to meet volume requirements at one clinic and approximately $202,000 is a result of increased compensation to Dr. Kirby.The increase in compensation cost, together with the increase in our management fees, has resulted in a cash basis loss for William Kirby D.O., Inc. in 2011. If William Kirby D.O., Inc. does not take steps to reduce compensation costs relative to receipts, then it may not have adequate cash to meet its obligations to us. In the event that William Kirby, D.O., Inc. incurs losses, it may seek changes in the management services agreement that would unfavorably impact our financial results. The financial information related to William Kirby, D.O., Inc. included above and elsewhere in this registration statementis on a cash and not accrual basis, and has not been prepared on a GAAP basis consistently applied.As a result, the foregoing financial information related to William Kirby, D.O., Inc. is not directly comparable to the financial information prepared on a GAAP basis regarding the Company that is included in this registration statement. Funds from operations from theDallas clinic we opened in June 2011 will serve as an additional source of revenue.In connection with our Dallas clinic, we entered into a consulting physician agreement with Pandora Laser Services, PLLC, pursuant to which Dr. Alpesh Desai, the sole member of Pandora Laser Services,or other physicians engaged by Pandora Laser Services provide to ourDallas clinic (i) medical director services, (ii) assistance with the creation of clinic protocols and (iii) supervisory and consulting services regarding equipment procurement and operation, in each case consistent with applicable state and Federal laws and regulations. We differentiate the services offered at our clinics from those of competitors by: ● focusing solely on tattoo and hair removal; ● providing services in a relaxed environment; ● optimizing the location of our clinics; and ● catering to our target demographic. Our initial expansion focus is onlarge metropolitan markets that can support multiple clinic locations with favorable demographics, regulatory environments and competitive landscapes. We are currentlyevaluating potential clinic sites in Texas, Georgia and Arizona, and have identified over 40 other viable markets in the United States for expansion.We estimate the cash requirements for each new clinic to be approximately $225,000, to be applied toward various start-up costs, including leasehold improvements, marketing expenses, equipment acquisition, supplies and personnel. Our laser tattoo services are performed by licensed medical professionals using Q-switched lasers and our hairremoval services are similarly performed by licensed medical professionals using laser and/or Intense Pulse Light, or IPL, devices, in each case, with physician oversight in compliance with applicable state law.From time to time, William Kirby, D.O., Inc. andPandora Laser Services evaluatethe lasers used to perform procedures at the applicable clinic(s) and mayrecommend the use ofnew or additional technology. Under our management services agreement with William Kirby, D.O., Inc., our management services fee is based on a percentage of the contracting physician’s gross revenues, whose revenues are primarily a function of the size and characteristics of the tattoo and the area of the body to be treated for hair reduction, less any refunds and credit card fees. The costs of operating our clinics are predominantly fixed or have a relatively small variable component, principally supplies. As a result, the contracting physician’s procedure volume can have a significant impact on our level of profitability since we operate under a fixed percentage of gross revenues arrangement. Management measures volume in “encounters,” which includes a visit to the clinic whether or not a purchase is made, and telephone sales. Management believes this measurement best represents the variableresource requirements, primarily staff time, and because other measures would be difficult and expensive to implement with little added benefit. Our management service fees areaffected by a number of factors, including but not limited to, our ability to assist the contracting physician to generate patients, placement for the physician through our consumer advertising and word of mouth referrals, the availability of patient financing and the effect of competition and discounting practices in the laser tattoo and hair removal industry. The majority of patients, approximately 85%, pay for services using a debit orcredit card or one of two outside financing agencies whose services our contracting physician offers. Both of the outside financing agencies our contracting physician uses offer non-recourse programs. If the agency is unable to collect from the patient, it bears the cost thereof except in rare cases where there is a chargeback. Our contracting physician offers a refund if a tattoo is fully removed in a lesser number of treatments than the patient has purchased, and occasionally in other circumstances. Refunds were less than .3% of our contracting physician’s gross revenue in 2010. Refunds and chargebacks result in a reduction of our management fee.Deterioration of the availability of consumer credit is likely to impact our contracting physician’s revenue and ultimately, our management service fees. William Kirby, D.O., Inc. does not provide financing but offers a program whereby patients can pay monthly via automatic charge. Currently, patients may cease participation in the program at any time and no interest is charged. The program was developed to meet the needs of patients who are unable to finance a purchase using a credit card or one of the outside financing agencies. Less than 2% of William Kirby, D.O., Inc.’s patients pay in this manner. Effective marketing is an integral factor in our ability to generate patients and service fees for William Kirby, D.O., Inc. and ultimately our management service fees. Our marketing efforts have traditionally focused on our website and its placement on search engines, email campaigns directed towards existing patients, and word of mouth referral. The purpose of our marketing is to educate prospective patients about the advantages of laser tattoo and laser/IPL hair removal compared to alternatives and to attract them to our clinics. 19 Gift certificate sales represented approximately .5% of William Kirby, D.O., Inc.’s gross revenue in calendar 2010. The sale of gift certificates is included in William Kirby, D.O., Inc.’s gross revenue for purposes of calculating our management fee. The fees generated by William Kirby, D.O., Inc., and therefore our management services fees, have historically been weak in the fourth quarter. We believe that patients are less inclined to purchase discretionary services in the months of November and December as they have atypical demands on both their time and financial resources. Our revenues have continued to increase despite relatively unfavorable economic conditions. However, we do not have sufficient history to predict what may occur if economic conditions in the United States further deteriorate. We believe that the typical customer of the services offered at our clinics is young, educated and affluent with adequate disposable income to affordthe services. However, tattoo and hair removal is discretionary for most individuals and they may delay or forego removal if faced with a reduction in income or increase in non-discretionary expenses. We also believe that poor economic conditions have resulted in increased pressure on pricing and an expectation of greater value for the money by patients. Management believes that such pricing pressure is a result of a decrease in consumer confidence in economic conditions and their employment prospects together with the increased availability of competitive pricing information on the internet. In addition, we believe that a portion of our core demographic is attracted to new coupon programs such as those offered by Groupon and Living Social, particularly with respect to hair removal where we face a larger number of competitors. Our operating costs and expenses include: ● management services expenses, including rent, utilities, parking and related costs to operate the clinics, laser equipment, maintenance costs, supplies, non-medical staff expenses and insurance; ●marketing and advertising costs including marketing staff expense and the cost of outside advertising; ●general and administrative costs, including corporate staff expense and other overhead costs; and ●depreciation and amortization of equipment and leasehold improvements. We currently anticipate opening at least one additional clinic in Texas in the firstquarter of 2012, and may open additional clinics in Texas, Georgia and Arizona inthe first or second quarter of 2012 assuming that the availability of growth capital exists, we can maintain a highly skilled management team, and our business model is shown to be successful in varying markets. To our knowledge, there is currently no nationally branded provider of such laser tattoo and hair removal services and the opportunity to gain first mover advantage is the motivation behind our aggressive expansion plan. To be successful, we believe that our new locations must be in areas attractive to our demographic, that our clinic staff must be adequately trained and motivated, and that our marketing programs must be effective. We require substantial capital to fund our growth and will continue to seek substantial amounts of capital to effectuate our business plan. We have experienced significant negative cash flow from operations to date, and we expect to continue to experience significant negative cash flow in the future. Our inability to generate sufficient funds from operations and external sources will have a material adverse effect on our business, results of operations and financial condition. If we are not able to raise additional funds, we will be forced to significantly curtail or cease our operations. See “Liquidity and Capital Resources” below for additional information. Results of Operations Comparison of the Three Months Ended September 30, 2011 and the Three Months Ended September 30, 2010 The following table sets forth, for the periods indicated, selected items from our statements of operations, expressed as a percentage of revenues. Three Months Ended September 30, 2011 September 30, 2010 Revenues 100 % 100 % Management services expenses 62 % 35 % General & administrative expenses 85 % 24 % Marketing and advertising 15 % 25 % Depreciation & amortization 10 % 3 % (Loss) income from operations (72 %) 13 % Interest expense and other (2 %) - Restructuring Gain - 284 % (Net loss) income (74 %) 297 % 20 Revenues. Revenues increased by approximately $18,000, or 3%, to approximately $700,000 for the three months ended September 30, 2011 compared to approximately $682,000 for the three months ended September 30, 2010. In the quarter ended September 30, 2010, we recorded adjustments related to modification of our management services agreement with William Kirby, D.O., Inc. The adjustment for the management services agreement in 2010 increased revenue approximately$183,000 for 2010 and expenses of $86,000, or a net impact of $97,000. Absent this adjustment, revenue increased $201,000 for thethree months ended September 30, 2010 versus the three months ended September 30, 2011of which $162,000 was from new clinics in California and Texas. Encounters increased by 1,910 from 6,596 to 8,506 or 29%. New clinics accounted for 1,452 encounters, or approximately 76% of the increase. Excluding the impact of the adjustment in revenue, our average fee per encounter increased approximately 9%. The increased average fee per encounter is primarily related to the addition of two new clinics as new clinics typically have a higher initial fee per encounter. Fee per encounter in our three mature clinics was approximately 1% higher in the quarter ended September 30, 2011 when compared to the quarter ended September 30, 2010. Management Services Expenses. Management services expenses consist primarily of salaries, wages and benefits for the employees who work at our clinics, rent and utilities for the clinic premises, and supplies. Management services expenses increased by 81% in the aggregate and increased 27% as a percentage of revenues to approximately $435,000 for the three months ended September 30, 2011 versus approximately $240,000 for the three months ended September 30, 2010. Of this increase of approximately $194,000, approximately 83% or $162,000 was related to our two new clinics. Labor and labor related costs increased by approximately $82,000, accounting for 11% of the total increase in management services expenses. Rent, utilities and parking increased by approximately $68,000 accounting for approximately 9% of the increase in total management services expense. This increase is principally related to the opening of two new locations and the relocation of our Orange County, California location. Marketing and Advertising Expenses. Marketing and advertising expenses consist primarily of salaries, wages and benefits and the cost of outside advertising. Since early in 2008, we have relied principally on internet advertising. During 2010, we began advertising using outdoor billboards in addition to our internet advertising and we explore other advertising opportunities from time to time, such as radio and other forms of outreach.We also vary our marketing and advertising expenditures to respond tocompetitive activities as well as changes in our financial resources. We typically provide additional advertising support in a market when a new clinic is opening. Marketing and advertising expenses were approximately $106,000 for the three months ended September 30, 2011, compared to approximately $172,000 for the three months ended September 30, 2010, a decrease of approximately $66,000. In the quarter ended September 30, 2010 we recorded an adjustment in marketing and advertising expenses of approximately $80,000 related to modification of our management services agreement with William Kirby, D.O., Inc. General and Administrative Expenses. General and administrative expenses include the salaries, wages and benefits for the employees who support the clinics including operational, legal and medical-professional oversight, finance and accounting, payroll and personnel, information technology, and risk management. Also included our general and administrative expenses are professional fees paid to our attorneys, accountants, medical director and other advisors. General and administrative expenses also include insurance, travel, supplies and other costs associated with our corporate functions. General and administrative expenses increased by approximately $434,000 to approximately $595,000 for the three months ended September 30, 2011 when compared to $161,000 in the comparable period of the prior year. We recorded adjustments decreasing our general and administrative expenses related to our restructuring in the quarter ended the September 30, 2010 in the amount of approximately $85,000. Professional and other fees associated with completion of our audits and preparation of Form 10 accounted for approximately $255,000 of the increase. We also incurred approximately $56,000 in expenses for personnel to identify and prepare new clinics, recruit employees and train staff. We also opened a call center during the third quarter of 2011, located in space formerly occupied by our Orange County, California clinic. We opened the call center to provide better telephone service to our customers. We incurred approximately $27,000 in expenses related to the call center. We also recruited a medical advisory board during the quarter and paid approximately $25,000 in cash compensation to its members. We also experienced high costs for recruiting and support for our information technology efforts. Depreciation and Amortization Expenses. Depreciation and amortization consist of depreciation and amortization of leasehold improvements, lasers held under capital leases, and the furniture, computers, telephone systems and other equipment used in our operations. Depreciation and amortization expenses increased by 235% in the aggregate to approximately $71,000 for the three months ended September 30, 2011 versus approximately $21,000 for the three months ended September 30, 2010. The depreciation and amortization related to the opening of two new clinics and the relocation of a clinic were the principal factors in the increase. A new laser acquired in the third quarter of 2010 and a new telephone system installed in the fourth quarter of 2010 also contributed to the increase in depreciation and amortization. Interest Expense. Interest expense for the three months September 30, 2010 primarily related to $855,000 in principal amount of outstanding debentures issued in April 2008, $503,400 in principal amount of outstanding debentures issued between July and December 2008, $299,975 in principal amount of outstanding convertible notes issued in January and February 2008, our capital lease obligations totaling approximately $338,000, our related party notes, and insurance financing notes. Interest expense decreased by 62% in the aggregate and 2% as a percentage of revenue to approximately $11,000 for the three months ended September 30, 2011 versus approximately $30,000 for the three months ended September 30, 2010. The reduction in interest expense is a result of the restructuring of our obligations effective August 10, 2010 which resulted in the exchange of substantially all of our debt, except the capital leases and insurance financing notes, for common stock as described more fully in liquidity and capital resources. In 2011, we financed two new lasers for our new clinics. 21 Comparison of the Nine months Ended September 30, 2011 and the Nine months Ended September 30, 2010 The following table sets forth, for the periods indicated, selected items from our statements of operations, expressed as a percentage of revenues. Nine months ended September 30, 2011 2010 Revenues 100 % 100 % Management services expenses 56 % 46 % General & administrative expenses 100 % 49 % Marketing and advertising 19 % 15 % Depreciation & amortization 8 % 5 % (Loss) income from operations (83 %) 15 % Interest expense/other 2 % 7 % Restructuring Gain - 118 % (Net loss) income (85 %) 96 % Revenues. Revenues increased by approximately $435,000, or 26%, to approximately $2,079,000 for the nine months ended September 30, 2011 compared to approximately $1,644,000 for the nine months ended September 30, 2010. Encounters increased by 4,250 from 19,965 to 24,215 or 21%, while our average fee per encounter increased by approximately 4%. The opening of a new clinic in Southern California in February 2011, together with the opening of a clinic in Dallas in June 2011, accounted for approximately 64% of the increase in encounters and 77% of the increased revenue. Management Services Expenses. Management services expenses consist primarily of salaries, wages and benefits for the employees who work at our clinics, rent and utilities for the clinic premises, and supplies. Management services expenses increased by 52% in the aggregate and 9% as a percentage of revenues to approximately $1,157,000 for the nine months ended September 30, 2011 versus approximately $760,000 for the nine months ended September 30, 2010. Labor and labor related costs increased by approximately $179,000, accounting for 43% of the total increase in management services expenses. Rent, utilities and parking increased by approximately $91,000, accounting for approximately 23% of the total increase in management services expenses. Supply expense increased by approximately $83,000, accounting for 21% of the total increase in management services expenses. The opening of a fourth clinic in southern California in the first quarter of 2011 and another clinic in Dallas, Texas in the second quarter was responsible for the majority of the increases in expenses, accounting for 97% of the increase in labor costs, 65% of the increase in rent, utilities and parking,and 59% of the increase in supply cost. Rent expense also increased for our Beverly Hills, California clinic as we entered into a renewal period and our rent increased. Rent also increased for our Orange County, California clinic because we relocated it. Marketing and Advertising Expenses. Marketing and advertising expenses consist primarily of salaries, wages and benefits and the cost of outside advertising. Since early in 2008, we have relied principally on internet advertising. During 2010, we began advertising using outdoor billboards in addition to our internet advertising. Marketing and advertising expenses were approximately $385,000 for the nine months ended September 30, 2011, compared to approximately $246,000 for the nine months ended September 30, 2010, an increase of approximately $139,000. Of the increase, approximately 68% was in support of our two new clinics. Marketing and advertising costs represented 19% of management service revenue in 2011. Our management services agreement with our physician provider was amended effective January 1, 2010 resulting in a different methodology for determining the responsibility between the parties, accounting for substantially all of the remaningcost increase. General and Administrative Expenses. General and administrative expenses include the salaries, wages and benefits for the employees who support the clinics including operational, legal and medical-professional oversight, finance and accounting, payroll and personnel, information technology, and risk management. Also included in our general and administrative expenses are professional fees paid to our attorneys, accountants, medical director and other advisors. General and administrative expenses also include insurance, travel, supplies and other costs associated with our corporate functions. General and administrative expenses increased by approximately $1,295,000 to approximately $2,090,000 for the nine months ended September 30, 2011 when compared to $795,000 in the comparable period of the prior year. Salaries, wages and benefits increased by approximately 105% from $405,000 to $831,000. Of this increase, approximately 48% represents the value of common stock or common stockoptions granted under the Company’s Long-Term Incentive Plan and 9% represents the cost of additional personnel to support the opening of new clinics and our call center. Professional fees, including fees payable to our medical director, increased by approximately $736,000 to $991,000 for the nine months ended September 30, 2011. An increase in legal fees of $339,000 and an increase in accounting fees of $290,000, were due primarily to the completion of audits for prior years, progress payments on our 2010 audit, and the costs of our preparing Form 10. Depreciation and Amortization Expenses. Depreciation and amortization consist of depreciation and amortization of leasehold improvements, lasers held under capital leases, and the furniture, computers, telephone systems and other equipment used in our operations. Depreciation and amortization expenses increased by 89% in the aggregate to approximately $166,000 for the nine months ended September 30, 2011 versus approximately $88,000 for the nine months ended September 30, 2010. A new laser acquired in the third quarter of 2010 and leasehold improvements and equipment for the two new clinics and relocation of our Orange County, California clinic, along with a new telephone system installed in the fourth quarter of 2010, contributed to the increase in depreciation and amortization. Interest Expense. Interest expense for the nine months ended September 30, 2010 primarily related to $855,000 in principal amount of outstanding debentures issued in April 2008, $503,400 in principal amount of outstanding debentures issued between July and December 2008, $299,975 in principal amount of outstanding convertible notes issued in January and February 2008, our capital lease obligations totaling approximately $338,000, our related party notes, and insurance financing notes. Interest expense decreased by 72% in the aggregate and 7% as a percentage of revenue to approximately $41,000 for the nine months ended September 30, 2011 versus approximately $148,000 for the nine months ended September 30, 2010. The reduction in interest expense is a result of the restructuring of our obligations effective August 10, 2010 which resulted in the exchange of substantially all of our debt, except the capital leases and insurance financing notes, for common stock as described more fully in liquidity and capital resources. 22 Comparison of the Fiscal Year Ended December31, 2010 and the Fiscal Year Ended December31, 2009 The following table sets forth certain consolidated statements of operations data expressed as a percentage of revenue for the periods indicated: Twelve Months Ended December 31, 2010 December 31, 2009 Revenues % % Management Services Expenses 48
